internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-162215-01 date date taxpayer entity a entity b legend date sec_1 individual a cpa firm dear this replies to your letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the necessary elections under sec_1_1503-2 and the annual certifications required under sec_1_1503-2 with respect to the dual consolidated losses_incurred by entities a and b during the tax years ended on date sec_1 and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in re plr-162215-01 entities a and b became hybrid_entity separate units as defined in sec_1_1503-2 as of the beginning of the tax_year ended on date entity a incurred net operating losses during each tax_year ended on date sec_1 and and these losses were included in the tax returns of taxpayer entity b incurred a net_operating_loss during the tax_year ended on date and such loss was included in taxpayer’s tax_return for the tax_year ended on date individual a is a partner in cpa firm and the tax partner on taxpayer’s account individual a was responsible for the preparation review and filing of the u s tax returns of taxpayer which included its foreign subsidiaries entities a and b this responsibility included filing elections statements certifications and other attachments with the appropriate u s tax returns of taxpayer for the tax years ended on date sec_1 and the affidavits of individual a and others together with the facts submitted describe the circumstances that led to the failure_to_file the elections and annual certifications taxpayer is requesting relief before the internal_revenue_service has discovered taxpayer’s failure_to_file the elections and annual certifications as required by sec_1_1503-2 sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election and annual certification are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the necessary elections under in re plr-162215-01 g i and the annual certifications required under sec_1_1503-2 with respect to the dual consolidated losses_incurred by entities a and b during the tax years ended on date sec_1 and the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and annual certifications sec_301_9100-1 a copy of this ruling letter should be associated with the elections and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being furnished to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
